 

Exhibit 10.19

 

WARRANT

TO PURCHASE SHARES OF COMMON STOCK

 

NUGENE INTERNATIONAL, INC.

A Nevada Corporation

 

THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE “WARRANT SHARES”) WILL BE,
ACQUIRED SOLELY FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR RESALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE WARRANT
SHARES (TOGETHER, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH DISPOSITION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS
TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS WARRANT.

 

Warrant No.: December  , 2015   Irvine, California

 

THIS CERTIFIES THAT, for value received, [NAME] (the “Holder”) is entitled to
subscribe for and purchase from NUGENE INTERNATIONAL, INC., a Nevada corporation
(the “Company”), [            ] shares of the Company's Common Stock (as
adjusted pursuant to Section 2 hereof) (the “Warrant Shares”) at the purchase
price of $0.001 per share (as adjusted pursuant to Section 2 hereof) (the
“Exercise Price”), upon the terms and subject to the conditions hereinafter set
forth. This Warrant is issued in connection with a consulting agreement entered
into by the parties effective as of this date between the Company and the Holder
and is subject to the terms thereof. Capitalized terms used herein, but not
otherwise defined, shall have the meanings ascribed to such terms in that
consulting agreement.

 

 

 

  

1.           Exercise Rights.

 

(a)          Cash Exercise. The purchase rights represented by this Warrant may
be exercised by the Holder at any time during the term hereof, in whole or in
part commencing the date hereof, by surrender of this Warrant and delivery of a
completed and duly executed Notice of Cash Exercise, in the form attached as
Exhibit A hereto, accompanied by payment to the Company of an amount equal top
the Exercise Price then in effect multiplied by the number of Warrant Shares to
be purchased by the Holder in connection with such cash exercise of this
Warrant, which amount may be paid, at the election of the Holder, by wire
transfer, delivery of a check payable to the order of the Company or delivery of
a promissory note made by the Company for whole or partial cancellation, or any
combination of the foregoing, to the principal offices of the Company. The
exercise of this Warrant shall be deemed to have been effected on the day on
which the Holder surrenders this Warrant to the Company and satisfies all of the
requirements of this Section. Upon such exercise, the Holder will be deemed a
shareholder of record of those Warrant Shares for which the Warrant has been
exercised with all rights of a shareholder (including, without limitation, all
voting rights with respect to such Warrant Shares and all rights to receive any
dividends with respect to such Warrant Shares). If this Warrant is to be
exercised in respect of less than all of the Warrant Shares covered hereby, the
Holder shall be entitled to receive a new warrant covering the number of Warrant
Shares in respect of which this Warrant shall not have been exercised and for
which it remains subject to exercise. Such new warrant shall be in all other
respects identical to this Warrant.

 

(b)          Additional Conditions to Exercise of Warrant. Unless there is a
registration statement declared or ordered effective by the Securities and
Exchange Commission (the “Commission”) under the Securities Act which includes
the Warrant Shares to be issued upon the exercise of the rights represented by
this Warrant, such rights may not be exercised unless and until:

 

(i)           the Company shall have received an Investment Representation
Statement, in the form attached as Exhibit C hereto, certifying that, among
other things, the Warrant Shares to be issued upon the exercise of the rights
represented by this Warrant are being acquired for investment and not with a
view to any sale or distribution thereof; and

 

(ii)         each certificate evidencing the Warrant Shares to be issued upon
the exercise of the rights represented by this Warrant shall be stamped or
imprinted with a legend substantially in the following form:

 

 -2- 

 

  

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. SUCH
SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT. COPIES OF THE AGREEMENTS COVERING THE
PURCHASE OF THESE SHARES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY AT THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF ANY INTEREST IN ANY
OF THE SHARES REPRESENTED BY THIS CERTIFICATE.

 

(c)          Fractional Shares. Upon the exercise of the rights represented by
this Warrant, the Company shall not be obligated to issue fractional shares of
Common Stock, and in lieu thereof, the Company shall pay to the Holder an amount
in cash equal to the Fair Market Value per share of Common Stock immediately
prior to such exercise multiplied by such fraction (rounded to the nearest
cent).

 

(d)          Expiration of Warrant. This Warrant shall expire at 5:00 p.m. Los
Angeles time on December , 2018 and shall thereafter no longer be exercisable or
have any value whatever.

 

(e)          Record Ownership of Warrant Shares. The Warrant Shares shall be
deemed to have been issued, and the person in whose name any certificate
representing Warrant Shares shall be issuable upon the exercise of the rights
represented by this Warrant (as indicated in the appropriate Notice of Exercise)
shall be deemed to have become the holder of record of (and shall be treated for
all purposes as the record holder of) the Warrant Shares represented thereby,
immediately prior to the close of business on the date or dates upon which the
rights represented by this Warrant are exercised in accordance with the terms
hereof.

 

(f)          Stock Certificates. In the event of any exercise of the rights
represented by this Warrant, certificates for the Warrant Shares so purchased
pursuant hereto shall be delivered to the Holder promptly and, unless this
Warrant has been fully exercised or has expired, a new Warrant representing the
Warrant Shares with respect to which this Warrant shall not have been exercised
shall also be issued to the Holder within such time.

 

(g)          Issue Taxes. The issuance of certificates for shares of stock upon
the exercise of the rights represented by this Warrant shall be made without
charge to the Holder for any issuance tax in respect thereof; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than that of the Holder of the Warrant.

 

 -3- 

 

 

(h)          Conditional Exercise. The Holder of this Warrant shall have the
right to submit a notice of exercise of this Warrant conditional upon an
acquisition of the Company. If such transaction upon which such exercise is
conditioned is not consummated, such notice of exercise shall be deemed of no
further force or effect. For the purposes hereof, the Fair Market Value for the
purposes of Section 1(b) hereto shall be the value of the consideration payable
or issuable to the holders of the Company's Common Stock.

 

(i)          Stock Fully Paid; Reservation of Shares. All Warrant Shares that
may be issued upon the exercise of the rights represented by this Warrant, upon
issuance, will be duly and validly issued, will be fully paid and nonassessable,
will not violate any preemptive rights or rights of first refusal, will be free
from restrictions on transfer other than restrictions on transfer imposed by
applicable federal and state securities laws, will be issued in compliance with
all applicable federal and state securities laws, and will have the rights,
preferences and privileges described in the Company's Articles of Incorporation,
as amended; and the Warrant Shares will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon the Holder
through no action of the Company. During the period within which the rights
represented by the Warrant may be exercised, the Company will at all times have
authorized and reserved for the purpose of issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of
Common Stock to provide for the exercise of the right represented by this
Warrant.

 

2.          Adjustment Rights.

 

(a)          Right to Adjustment. The number of Warrant Shares purchasable upon
the exercise of the rights represented by this Warrant, and the Exercise Price
therefor, shall be subject to adjustment from time to time upon the occurrence
of certain events, as follows:

 

(i)          Merger. If at any time there shall be a merger or consolidation of
the Company with or into another corporation when the Company is not the
surviving corporation, then, as a part of such merger or consolidation, lawful
provision shall be made so that the holder of this Warrant shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the aggregate Exercise Price then in effect, the
number of shares of stock or other securities or property of the successor
corporation resulting from such merger or consolidation, to which a holder of
the stock deliverable upon exercise of this Warrant would have been entitled in
such merger or consolidation if this Warrant had been exercised immediately
before such merger or consolidation. In any such case, appropriate adjustment
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the merger or consolidation.

 

 -4- 

 

 

(ii)         Stock Splits, Dividends, Combinations and Consolidations. In the
event of a stock split, stock dividend or subdivision of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
stock split, stock dividend or subdivision shall be proportionately increased
and the Exercise Price then in effect shall be proportionately decreased,
effective at the close of business on the date of such stock split, stock
dividend or subdivision, as the case may be. In the event of a reverse stock
split, consolidation, combination or other similar event of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
reverse stock split, consolidation, combination or other similar event shall be
proportionately decreased and the Exercise Price shall be proportionately
increased, effective at the close of business on the date of such reverse stock
split, consolidation, combination or other similar event, as the case may be.

 

(b)          Adjustment Notices. Upon any adjustment of the Exercise Price, and
any increase or decrease in the number of Warrant Shares subject to this
Warrant, in accordance with this Section 2, the Company, within 30 days
thereafter, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if applicable, the increased or decreased number
of Warrant Shares subject to this Warrant, setting forth in reasonable detail
the method of calculation of each such adjustment.

 

3.          Transfer of Warrant.

 

(a)          Conditions. This Warrant and the rights represented hereby are not
transferable, except in accordance with the conditions set forth in this
Section 3. In order to effect any transfer of all or a portion of this Warrant,
the Holder hereof shall deliver to the Company a completed and duly executed
Notice of Transfer, in the form attached as Exhibit D hereto. Once the Warrant
is exercised, the Warrant Shares shall be transferable in accordance with the
Investor Rights Agreement.

 

(b)          Additional Conditions to Transfer of Warrant. Unless there is a
registration statement declared or ordered effective by the Commission under the
Securities Act which includes this Warrant, this Warrant may not be transferred
unless and until:

 

(i)          the Company receives an Investment Representation Statement, in the
form attached as Exhibit E hereto, certifying that, among other things, this
Warrant is being acquired for investment and not with a view to any sale or
distribution thereof; and

 

(ii)         the Company receives a written notice from the Holder which
describes the manner and circumstances of the proposed transfer accompanied by a
written opinion of Holder’s legal counsel, in form and substance reasonably
satisfactory to the Company, stating that such transfer is exempt from the
registration and prospectus delivery requirements of the Securities Act and all
applicable state securities laws or with a Commission “no-action” letter stating
that future transfers of such securities by the transferor or the contemplated
transferee would be exempt from registration under the Securities Act or such
securities may be transferred in accordance with Rule 144(k). Upon receipt of
the foregoing, the Company shall, or shall instruct its transfer agent to,
promptly, and without expense to the Holder issue new securities in the name of
the Holder not bearing the legends required under Section 1(d)(ii). In addition,
new securities shall be issued without such legend if such legends may be
properly removed under the terms of Rule 144.

 

 -5- 

 

 

4.          No Shareholder Rights. The Holder of this Warrant (and any
transferee hereof) shall not be entitled to vote on matters submitted for the
approval or consent of the shareholders of the Company or to receive dividends
declared on or in respect of shares of Common Stock, or otherwise be deemed to
be the holder of Common Stock or any other capital stock or other securities of
the Company which may at any time be issuable upon the exercise of the rights
represented hereby for any purpose, nor shall anything contained herein be
construed to confer upon the Holder (or any transferee hereof) any of the rights
of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted for the approval or consent of the
shareholders, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, merger
or consolidation, conveyance, or otherwise) or to receive notice of meetings, or
to receive dividends or subscription rights or otherwise until this Warrant
shall have been exercised as provided herein. No provision of this Warrant, in
the absence of the actual exercise of such Warrant or any part thereof into
Common Stock issuable upon such exercise, shall give rise to any liability on
the part of such Holder as a shareholder of the Company, whether such liability
shall be asserted by the Company or by creditors of the Company.

 

5.           Miscellaneous.

 

(a)          Governing Law. This Warrant will be construed in accordance with,
and governed in all respects by, the laws of the State of California, as applied
to agreements entered into, and to be performed entirely in such state, between
residents of such state.

 

(b)          Dispute Resolution.

 

(i)          Negotiation. In the event of any dispute, controversy or claim
arising out of or relating to this Warrant, representatives of the parties will
meet in a location chosen by the party initiating the negotiation not later than
ten business days after written notice from one party to the other of such
dispute and will enter into good faith negotiations aimed at resolving the
dispute. If they are unable to resolve the dispute in a mutually satisfactory
manner within 30 business days from the date of such notice, the matter may be
submitted by either party to arbitration as provided for in Section 5(b)(ii),
below.

 

(ii)         Arbitration.

 

(a)          Any dispute, controversy or claim between or among any of the
parties hereto arising out of or relating to this Warrant or the breach,
termination or invalidity thereof, including any dispute as to whether any
dispute is subject to arbitration, which has not been resolved after good faith
negotiations pursuant to subsection 5(b)(i) hereof will be settled by binding
arbitration administered by the American Arbitration Association in accordance
with its then current Commercial Arbitration Rules except as provided herein.

 

 -6- 

 

 

(b)          Any arbitration will be conducted in a location in the metropolitan
area of the party responding to the action by a three person arbitration panel.
The three person arbitration panel will consist of one party arbitrator selected
by the Company, one party arbitrator selected by the Holder, each of whom will
be named within ten business days of the demand for arbitration, and one neutral
arbitrator selected by the first two arbitrators. If the two party appointed
arbitrators cannot agree on the neutral arbitrator within ten business days of
the selection of the last party appointed arbitrator, the American Arbitration
Association will appoint the neutral arbitrator, who will act as chairperson. In
the event of a vacancy with respect to an arbitrator, the vacancy will be filled
within ten business days of notice of the vacancy in the same manner and subject
to the same requirements as are provided for in the original appointment to that
position. If the vacancy is not filled within ten business days, the American
Arbitration Association will make the appointment.

 

It is the intent of the parties to avoid the appearance of impropriety due to
bias or partiality on the part of the neutral arbitrator. Accordingly, prior to
his or her appointment, such neutral arbitrator will disclose to the parties and
the other members of the tribunal, any financial, fiduciary, kinship or other
relationship between the neutral arbitrator and any party or its counsel. Any
party will have the right to challenge in writing the appointment of the neutral
arbitrator on the basis of and within five days of such disclosure. In the event
of a challenge, the American Arbitration Association will uphold or dismiss the
challenge and its decision will be conclusive.

 

(c)          The law applicable to the validity of the arbitration clause, the
conduct of the arbitration, including the resort to a court for interim relief,
enforcement of the award or any other question of arbitration law or procedure
will be the United States' Federal Arbitration Act, 9 U.S.C. § 1 et seq. The
parties shall be entitled to engage in reasonable discovery including requests
for the production of all relevant documents and a reasonable number of
depositions. The arbitration panel shall have the sole discretion to determine
the reasonableness of any requested document production or deposition. It is the
intent of the parties that a substantive hearing be held as soon as practicable
after the appointment of the neutral arbitrator or the rejection of a challenge
thereto, whichever occurs later. The presentation of evidence will be governed
by the federal Rules of Evidence. A stenographic record of all witness testimony
will be made.

 

 -7- 

 

 

(d)          Any award, including any interim award, made will be made by a
majority of the arbitrators applying the substantive law of California and will
(i) be in writing and state the arbitration panel's findings of fact and
conclusions of law, (ii) be made promptly, and in any event within 60 days after
the conclusion of the arbitration hearing; and (iii) be binding against the
parties involved and may be entered for enforcement in any court of competent
jurisdiction.

 

(e)          Fifty percent of the costs of any arbitration proceeding (e.g.,
arbitrators, court reporter and room rental fees) will be borne by the Company
with the remaining 50% to paid by the other party to the dispute. However, each
party will pay its own expense, including attorneys' and other professionals'
fees and disbursements.

 

(f)          The arbitration provision set forth in this Section 5(b)(ii) will
be a complete defense to any suit, action or proceeding instituted in any court
with respect to any matter arbitrable under this Warrant, except that judicial
intervention may be sought in accordance with Section 5(b)(iii) hereof.

 

(iii)        No Waivers; Interim Relief. The parties mutually acknowledge that
an award of damages may be inadequate to remedy any breach hereof and that
injunctive relief may be required. Therefore, (i) a party may request a court of
competent jurisdiction to provide interim injunctive relief in aid of
arbitration or to prevent a violation of this Warrant pending arbitration, and
any such request will not be deemed a waiver or breach of the obligations to
arbitrate set forth herein and (ii) the arbitrators may order equitable relief
where they deem it appropriate and the parties agree that any interim relief
ordered by the arbitrators may be immediately and specifically enforced by a
court otherwise having jurisdiction over the parties.

 

(c)          Successors and Assigns. Subject to the restrictions on transfer
described in Section 3, the rights and obligations of the Company and Holder of
this Warrant shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

(d)          Waiver and Amendment. Any provision of this Warrant may be amended,
waived or modified upon the written consent of the Company and the Holder.

 

(e)          Notices. All notices and other communications required or permitted
hereunder will be in writing and will be sent by telecopier or mailed by
first-class mail, postage prepaid, or delivered either by hand or by messenger,
addressed (a) if to the Holder, at the address indicated on the Company's books,
or at such other address and telecopier number as Holder will have furnished to
the Company in writing, or (b) if to the Company, at 17912 Cowan, Irvine,
California 92614, Attn: Chief Financial Officer, or at such other address and
telecopier number as the Company will have furnished to the Holder and each such
other holder in writing.

 

Each such notice or other communication will for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally or by messenger, or, if sent by mail, at the earlier of its receipt
or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail addressed and mailed as
aforesaid.

 

 -8- 

 

  

(f)          Severability. In case any provision of this Warrant will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

 

(g)          Lost Warrant. Upon receipt from the Holder of written notice or
other evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of the Warrant and, in the case of any such loss,
theft or destruction, upon receipt of an unsecured indemnity agreement and an
affidavit of lost warrant, or in the case of any such mutilation upon surrender
and cancellation of the Warrant, the Company, at the Company's expense, will
make and deliver a new Warrant in lieu of the lost, stolen, destroyed or
mutilated Warrant carrying the same rights and obligations as the original
Warrant. The Company will also pay the cost of all deliveries of the Warrant
upon any exchange thereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

  NUGENE INTERNATIONAL, INC.   a Nevada corporation         By:       Chief
Executive Officer

 

 -9- 

 

 

EXHIBIT A

 

NOTICE OF CASH EXERCISE

 

TO:___________________________

 

1.          The undersigned hereby elects to purchase ____________ shares of
Common Stock of NuGene International, Inc.., a Nevada corporation (the
“Company”), pursuant to the terms of Warrant No. [     ] issued December ,2015
to and in the name of [    ], a copy of which is attached hereto (the
“Warrant”), and tenders herewith full payment of the aggregate Exercise Price
for such shares in accordance with the terms of the Warrant.

 

2.          Please issue a certificate or certificates representing said shares
of ____________ Stock in such name or names as specified below:

 

      (Name)   (Name)                         (Address)   (Address)

 

3.          The undersigned hereby represents and warrants that the aforesaid
shares of stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares. The undersigned has executed an
Investment Representation Statement with certain representations and warranties,
in the form attached as Exhibit C to the Warrant, concurrently herewith.

 

Date:     NAME:                   By:           (Signature must conform in all
respects to name of the Holder as set forth on the face of the Warrant)

 

 -10- 

 

 

EXHIBIT D

 

INVESTMENT REPRESENTATION STATEMENT

 

PURCHASER:     _________________________________

 

SELLER:     _________________________________

 

COMPANY:     NUGENE INTERNATIONAL, INC..

 

SECURITY:    COMMON STOCK ISSUED UPON THE EXERCISE OF WARRANT NO. ___ ISSUED ON
DECEMBER ,2015

 

AMOUNT:     [________] SHARES

 

DATE:     ________________________

 

The undersigned hereby represents and warrants to NuGene International, Inc., a
Nevada corporation (the “Company”), as follows:

 

1.          I am aware of the business affairs, financial condition and results
of operations of the Company and have acquired sufficient information about the
Company to reach an informed and knowledgeable investment decision to acquire
the Securities. I am purchasing the Securities for my own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof for purposes of the Securities Act of 1933, as amended
(the “Securities Act”).

 

2.          I understand that the Securities have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of my investment intent
as expressed herein. I understand that, in the view of the Securities and
Exchange Commission (the “Commission”), the statutory basis for such exemption
may be unavailable if my representation was predicated solely upon a present
intention to hold the Securities for the minimum capital gains period specified
under tax statutes, for a deferred sale, for or until an increase or decrease in
the market price of the Securities, or for a period of one year or any other
fixed period in the future.

 

3.          I further understand that the Securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is otherwise available. Moreover, I understand that the
Company is under no obligation to register the Securities. In addition, I
understand that the certificate evidencing the Securities will be imprinted with
a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel for
the Company.

 

4.          I am familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.

 

 

 

 

5.          I agree that, if so requested by the Company or any representative
of the underwriters (the "Managing Underwriter") in connection with any
registration of the offering of any securities of the Company under the
Securities Act, I shall not sell or otherwise transfer any of the above listed
Securities or other securities of the Company during the 180-day period (or such
other period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the "Market Standoff Period") following
the effective date of a registration statement of the Company filed under the
Securities Act. Such restriction shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

6.          I further understand that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Commission has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk.

 

Date:     Name:                   By:           (Signature must conform in all
respects to name of the Holder as set forth on the face of the Warrant)

 

 -2- 

 

 

EXHIBIT E

 

NOTICE OF TRANSFER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________ the right represented by Warrant No. _____ issued
on December [ ], 2015 to and in the name of __________________________, to
purchase ________ shares of Common Stock of NuGene International, Inc, a Nevada
corporation (the “Company”), a copy of which is attached hereto (the “Warrant”),
and appoints ______________________________ as attorney-in-fact to transfer such
right on the books of the Company with full power of substitution in the
premises.

 

Date:     Name.                    By:           (Signature must conform in all
respects to name of the Holder as set forth on the face of the Warrant)        
                                        (Address)

 

Signed in the presence of:                

 

 

 

 

EXHIBIT E

 

INVESTMENT REPRESENTATION STATEMENT

 

PURCHASER:     __________________________

 

TRANSFEROR:     __________________________

 

COMPANY:     NuGene International, Inc.,

 

SECURITY:     Warrant No. ___ issued on December [ ], 2015

 

AMOUNT:     __________ Shares

 

DATE:     ________________________

 

The undersigned hereby represents and warrants to NuGene International, Inc., a
Nevada corporation (the “Company”), as follows:

 

1.          I am aware of the business affairs, financial condition and results
of operations of the Company, and have acquired sufficient information about the
Company to reach an informed and knowledgeable investment decision to acquire
the Securities. I am purchasing the Securities for my own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof for purposes of the Securities Act of 1933, as amended
(the “Securities Act”).

 

2.          I understand that the Securities have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of my investment intent
as expressed herein. I understand that, in the view of the Securities and
Exchange Commission (the “Commission”), the statutory basis for such exemption
may be unavailable if my representation was predicated solely upon a present
intention to hold the Securities for the minimum capital gains period specified
under tax statutes, for a deferred sale, for or until an increase or decrease in
the market price of the Securities, or for a period of one year or any other
fixed period in the future.

 

3.          I further understand that the Securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is otherwise available. Moreover, I understand that the
Company is under no obligation to register the Securities. In addition, I
understand that the certificate evidencing the Securities will be imprinted with
a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel for
the Company.

 

4.          I am familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.

 

 

 

 

5.          I agree that, if so requested by the Company or any representative
of the underwriters (the "Managing Underwriter") in connection with any
registration of the offering of any securities of the Company under the
Securities Act, the undersigned shall not sell or otherwise transfer any of the
above listed Securities or other securities of the Company during the 180-day
period (or such other period as may be requested in writing by the Managing
Underwriter and agreed to in writing by the Company) (the "Market Standoff
Period") following the effective date of a registration statement of the Company
filed under the Securities Act. Such restriction shall apply only to the first
registration statement of the Company to become effective under the Securities
Act that includes securities to be sold on behalf of the Company to the public
in an underwritten public offering under the Securities Act. The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period.

 

6.          I further understand that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Commission has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk.

 

Date:     By:                   Name:  

 

 -5- 

